Citation Nr: 0514448	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1946 
and from January 1953 to July 1954.  He also appears to have 
other periods of unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that denied 
the veteran's claim of service connection for a bilateral 
hearing loss disability.

In August 2004, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.


REMAND

The veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability as it is 
related to inservice noise exposure.  Specifically, he 
maintains that in July 1945 he serviced aircraft on the 
flight line for three months without ear protection and that 
from January to April 1953 he was exposed to loud noises 
which were associated with weapons training, again without 
ear protection.  Personnel records surrounding the veteran's 
various assignments during his active duty are not contained 
in the claims folder.  

The Board also notes that although the veteran underwent a VA 
examination in February 2003, the report of that examination 
is not adequate for adjudication purposes because it does not 
contain a medical opinion stating whether it is at least as 
likely as not that the veteran's current hearing loss is 
related to in-service noise exposure.  Moreover, the February 
2003 VA examination report notes that the examiner did not 
review the claims folder.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or AMC should make efforts to 
obtain the veteran's service personnel 
records from his periods of service.

2.  When the above development has been 
completed, the RO or AMC should schedule 
the veteran for a VA audiology 
examination to determine the nature and 
etiology of any current hearing loss 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
presence of a hearing loss disability for 
VA purposes should be confirmed or ruled 
out.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current hearing 
loss is related to acoustic trauma which 
was sustained during either or both 
periods of active service?  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  In addition, the 
examiner is asked to comment on the 
September 2002 opinion of P.E.J., M.D.

3.  Thereafter, the RO or AMC should 
adjudicate the issue of entitlement to 
service connection for a bilateral 
hearing loss disability on a de novo 
basis.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
reply.  

Then the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

